Citation Nr: 0936756	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for melanoma of the 
right eye due to claimed exposure to carcinogens.

2. Entitlement to service connection for carcinoma of the 
larynx due to claimed exposure to carcinogens.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active duty service from February 1946 to 
December 1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. The claim is now under the jurisdiction of the RO in 
Winston-Salem, North Carolina.

The Board remanded the appellant's appeal for further 
evidentiary development in November 2004, July 2006, and July 
2007.  

In January 2007, a Veterans Law Judge from the Board granted 
the Veteran's motion to advance the case on the Board's 
docket (AOD).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the most probative evidence is 
against finding a nexus between melanoma of the right eye and 
service, against finding a nexus between claimed in-service 
exposure to carcinogens and melanoma of the right eye, and 
there is no evidence that the disorder was compensably 
disabling within one year following the Veteran's discharge 
from active duty.

2.  The preponderance of the most probative evidence is 
against finding a nexus between carcinoma of the larynx and 
service, against finding a nexus between claimed in-service 
exposure to carcinogens and carcinoma of the larynx, and 
there is no evidence that the disorder was compensably 
disabling within one year following the Veteran's discharge 
from active duty.



CONCLUSIONS OF LAW

1.  Melanoma of the right eye was not incurred in or 
aggravated by service, it was not caused or aggravated by in-
service exposure to carcinogens, and it may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Carcinoma of the larynx was not incurred in or aggravated 
by service, it was not caused or aggravated by in-service 
exposure to carcinogens, and it may not be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in correspondence dated 
in July 2001, April 2002, December 2004, October 2005, and 
July 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain. VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.

The claims were readjudicated in a July 2009 supplemental 
statement of the case. VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. VA obtained private medical 
records identified by the Veteran. The Veteran himself 
submitted private medical records as well. VA also provided 
the Veteran with examinations and obtained medical opinions.  
The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims. There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication. Hence, the case is ready for adjudication. 

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
submission, service treatment records, VA medical records, 
and private medical records. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In making its decision, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
decide where to give credit and where to withhold the same.  
That responsibility is particularly onerous where, as here, 
medical opinions diverge but, in weighing the medical 
evidence, the Board may accept one medical opinion and reject 
others.  At the same time, the Board cannot make its own 
independent medical determination, and it must have plausible 
reasons, based upon medical evidence of record, for favoring 
one medical opinion over another.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

In February 2001 the Veteran filed a claim of entitlement to 
service connection for melanoma of the right eye and cancer 
of the larynx.  Initially, he alleged that he lived onboard 
the U.S.S. Philippine Sea for six months in 1947 while it was 
in drydock in the Brooklyn Navy Yard.  During that time he 
alleges that he was exposed to fumes, gases, asbestos, as 
well as improper ventilation.  He states that he, "came in 
contact with many carcinogens causing cancer to right eye 
(iris melanoma) at [that] time and later developed cancer of 
the larynx."   He also alleged that he developed melanoma of 
the right eye and cancer of the larynx as a result of 
exposure to toxic agents while performing his duties as a 
printer/lithographer during service.

a. Melanoma of the right eye

The Veteran underwent surgery in August 2000 at the Wills Eye 
Hospital, Philadelphia, Pennsylvania.  The surgical report 
noted a history of a brown spot on the right eye for 30 
years. A biopsy revealed a low grade malignant melanoma of 
the right eye.

In a July 2003 letter, Dean P. Ouano, M.D., wrote:

It is my understanding that the patient 
was exposed to carcinogenic chemicals 
during his Navy duties as a lithograph 
printer between 1946 and 1947. These 
chemicals are said to include quartz, 
silica, aluminum oxide, nitric acid, and 
various other organic solvents.  The 
origin of his malignant melanoma of the 
iris is not known, but it is within 
medical plausibility that this was a 
result of previous exposure to 
carcinogens.

In a July 2005 letter, Dr. Ouano added that, "The origin and 
cause of his malignant melanoma is not known."  

In a January 2006 VA examination, a VA Medical Center Chief 
of Ophthalmology noted that the claims file had been 
reviewed, and the Veteran was examined.  He noted that:

Toxins are not proven risk factors for 
iris melanoma.  His major risk factors 
are his Caucasian race, iris color, and 
perhaps sun exposure (and maybe also 
cigarette smoking).  There appears to be 
no connection between his potential 
exposure to toxins during his service and 
malignant transformation of his nevus to 
a melanoma.  At this point he has been 
free of metastases or recurrence of the 
malignancy since his excision.

In July 2009 a VA Medical Center Chief of Ophthalmology 
reviewed the claims file as well as Dr. Ouano's medical 
opinion.  He noted that statistically significant risk 
factors from the literature include light eye color, fair 
skin color, and the ability to tan. Exposure to ultraviolet 
light has been suggested and there is evidence implicating 
welding as a possible risk factor. Exposure to specific 
toxins has not been confirmed as a risk factor. In summary he 
noted that:

The significant risk factors for [the 
Veteran] are his skin color, iris color, 
and perhaps, [ultraviolet light] 
exposure.  It is not at least as likely 
as not that exposure to toxins 
contributed to or caused a malignant 
transformation of the iris nevus.



b. Carcinoma of the larynx

A December 2000 Southern New England Ear Nose and Throat 
Group medical record noted that in 1985 a laser 
microlaryngoscopy discovered findings of squamous cell 
carcinoma of the larynx.  This was treated with radiation 
therapy.  Vocal cord stripping in 1986 and 1988 revealed 
benign lesions.

In a July 2003 letter, H.J. McDonald, Jr., M.D., noted that: 

[The Veteran] was employed as a 
lithographic printer and plate maker 
while in the United States Navy in 1946.  
During this time he was exposed to a 
number of caustic and potentially 
carcinogenic compounds including nitric 
and hydrofluoric acid, hydrochloric acid, 
aluminum, silicon, quartz, and silica 
abrasives.  He also encountered chromate 
compounds such as ammonium and sodium 
dichromate asphaltum and similar coal tar 
compounds and also turpentine and lacquer 
thinner.

While I cannot state with any certainty 
that these compounds were causative 
agents in his laryngeal cancer, exposure 
to them certainly could be a contributing 
factor.

In November 2005 a VA oncologist reviewed the claims file 
noting that the Veteran had a long history of smoking two to 
three packs of cigarettes per day. He noted that the known 
causes of cancer of the larynx included smoking which caused 
a two to twenty-five percent increase in risk.  He opined 
that:

Given the known strong relationship of 
smoking with laryngeal cancer compared to 
the uncertain and/or weak association 
with the possible exposure during the 
patient's military service, it is my 
opinion that it is at least as likely 
that the laryngeal cancer resulted from 
cigarette smoking as from any other 
cause.  

Furthermore, as the purported exposure to 
toxins has not been associated with any 
specific agent or high level of exposure 
requiring medical attention and that the 
exposure was of less than [two years] 
duration, it is my opinion that it is at 
least as likely as not that toxins during 
active duty service did not contribute to 
the development of cancer of the larynx.

In a June 2009 VA examination report the VA oncologist noted 
that he was asked to re-review the Veteran's claims file 
which he did in its entirety. He noted that he had reconciled 
his examination with the July 2003 letter by Dr. McDonald 
whom he noted did not express an opinion that the Veteran's 
laryngeal cancer is more likely than not caused by his 
exposure to toxins during service.  He noted that asbestos 
exposure was a carcinogen associated with mesothelioma and 
lung cancer, and had not been associated it with laryngeal 
cancer.  A published study shows an elevated risk of 1.9 for 
laryngeal cancer among asbestos exposed individuals.  In 
contrast men who smoked had a relative risk of developing 
laryngeal cancer that exceeds ten, which is more than five 
fold higher than the one positive study of asbestos among 
many negative studies. The examiner noted that:

Dr. McDonald does not offer any basis for 
his opinion regarding putative toxin 
exposure and causation of laryngeal 
cancer and does not provide a 
quantization of the likely causation from 
toxins related to the very strong known 
association of tobacco smoking with 
laryngeal cancer.  In fact, Dr. 
McDonald's letter implies that there is 
another primary cause of laryngeal cancer 
other than toxins.  Dr. McDonald's letter 
does not account for the known risk 
factor, smoking.  As has been noted 
previously, [the Veteran] smoked 
cigarettes for more than [thirty] years 
following his military service.

Thus, it is more likely than not that 
[the Veteran's] laryngeal cancer was not 
caused by asbestos or other toxin 
exposure during his military service.

The file contains extensive medical treatment records.  The 
earliest reports of carcinoma of the larynx, however, date 
from 1985, or about 37 years after service.  The earliest 
reports of melanoma of the iris date from 2000, or over 52 
years after service.  

Extensive development has been performed in attempting to 
assist the Veteran in the development of his claims.  These 
include obtaining various historical records including deck 
logs of the U.S.S. Philippine Sea.  

A May 2009 letter from the Department of the Navy noted that 
a search of the Navy Asbestos Litigation Support Office data 
base revealed no documents relating to USS Philippine Sea.  
It was suggested that documentation from the Navy 
occupational task analysis program (NOTAP) might be helpful. 
An analysis for exposure to risk factors for asbestos and 
other harmful materials for a lithographer was submitted 
noting there was no analysis for a printer.

While the Veteran is claiming entitlement to service 
connection for two radiogenic disorders, he has not alleged 
in-service exposure to ionizing radiation, and there is no 
evidence of any exposure.  Moreover, requests made to the 
Navy Environmental Health Center in December 2004, March 
2005, and September 2008 for evidence of the appellant being 
exposed to ionizing radiation in-service resulted in reports 
showing that there is no evidence that he was exposed to 
ionizing radiation for the Veteran.



Analysis

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for melanoma of the right eye, and 
carcinoma of the larynx due to exposure to carcinogens.  
There are no service treatment records in service showing any 
diagnosis of melanoma of the right eye, and carcinoma of the 
larynx.  Indeed, there is no evidence of either disorder for 
many decades after service.   

a. Melanoma of the iris

From the foregoing, it is evident that Dr. Ouano's opinion 
was based on a history reported to him by the Veteran.  Dr. 
Ouano noted that it was his understanding that the Veteran 
was exposed to carcinogenic chemicals during his Navy duties.  
There is no evidence of such exposure in service, nor is 
there a diagnosis of malignant melanoma of the iris during 
service or during the one year presumptive period after 
service.  Indeed, D. Ouano quickly added that the origin of 
the Veteran's malignant melanoma of the iris was not known, 
but it was within medical plausibility that this was a result 
of previous exposure to carcinogens.

In contrast, a VA ophthalmologist in July 2005 and 2009 
reviewed the entire claims file.  Even assuming that the 
appellant was exposed to toxins in-service, the VA 
ophthalmologist noted that toxins are not proven risk factors 
for iris melanoma.  Moreover, he opined that there appeared 
to be no connection between the Veteran's potential exposure 
to toxins during service and malignant transformation of a 
nevus to a melanoma.  The ophthalmologist noted, moreover, 
that the Veteran had significant risk factors for this 
disorder including his fair skin color, iris color, and 
perhaps, sun exposure (and maybe also cigarette smoking).  He 
opined that it was not at least as likely as not that 
exposure to toxins contributed to or caused a malignant 
transformation of the iris nevus.



b. Carcinoma of the larynx

Dr. McDonald, in a July 2003 letter, noted that during 
service the Veteran was exposed to a number of caustic and 
potentially carcinogenic compounds.  He opined that while he 
could not state with any certainty that these compounds were 
causative agents in his laryngeal cancer, exposure to them 
certainly could be a contributing factor.

As above, Dr. McDonald's opinion is based on a history 
reported to him by the Veteran. There is no evidence of such 
exposure in service, nor is there a diagnosis of carcinoma of 
the larynx during service or during the one year presumptive 
period after service.  In addition Dr. McDonald notes that he 
could not state with any certainty that these compounds were 
causative agents in his laryngeal cancer, and the Court has 
held that where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman 
v. Brown, 5 Vet.App. 237, 241 (1993);  (citing Sklar v. 
Brown, 5 Vet.App. 140, 145-46 (1993); Kates v. Brown, 5 
Vet.App. 93, 95 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
610-11 (1992).  

In contrast, a VA oncologist reviewed the entire claims file 
in November 2005, and June 2009 noting that the Veteran had a 
long history of smoking two to three packs of cigarettes per 
day.  The examiner noted that the known causes of cancer of 
the larynx included smoking which caused a 2-25 percent 
increase in risk. He opined that given the known strong 
relationship of smoking with laryngeal cancer compared to the 
uncertain and/or weak association with the possible in-
service exposure during the patient's military service, that 
it was at least as likely that the laryngeal cancer resulted 
from cigarette smoking as from any other cause.  Likewise, he 
opined that it was at least as likely as not that toxins 
during active duty service did not contribute to the 
development of cancer of the larynx.

In June 2009 the oncologist addressed Dr. McDonald's report 
noting that the letter did not offer any basis for his 
opinion regarding putative toxin exposure and causation of 
laryngeal cancer.  Further, Dr. McDonald did not provide a 
quantitation of the likely causation from toxins related to 
the very strong known association of tobacco smoking with 
laryngeal cancer.  He noted that, as has been noted 
previously, [the Veteran] smoked cigarettes for more than 30 
years following his military service.

He further noted that asbestos exposure was not associated 
with laryngeal cancer.  A published study showed an elevated 
risk of 1.9 for laryngeal cancer among asbestos exposed 
individuals; while men who smoked had a relative risk of 
developing laryngeal cancer which was more than 5 fold higher 
than the one positive study of asbestos among many negative 
studies. 

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). Here the Board favors the VA 
ophthalmologist's opinions expressed in July 2005 and 2009 
because they are based on an appraisal of the service medical 
records and all post service records, and medical texts which 
show that the Veteran melanoma of the iris is not at least as 
likely as not caused by in-service exposure to toxins, but 
more likely than not caused by his significant risk factors 
including his light skin and eye color, and perhaps, sun 
exposure, and maybe cigarette smoking.

Likewise, the Board favors the VA oncologist's opinions 
expressed in November 2005, and June 2009 because they are 
based on an appraisal of the service medical records and all 
post service records, and medical texts which show that the 
Veteran carcinoma of the larynx was not caused by in-service 
toxin exposure, but more likely than not caused by his 
significant risk factors including his history of heavy 
cigarette smoking for more than 30 years.

The Board notes that the evidence shows that the appellant 
has a long history of heavy smoking.  While the Veteran has 
not claimed service connection based on nicotine addiction 
acquired during active service, the Board considered whether 
service connection might be warranted given the Veteran's 
smoking history.  In the present case, however, service 
connection is not warranted for the claimed disorders based 
on nicotine addiction acquired during active service since 
the Veteran's claim was filed after June 9, 1998.  38 
U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 3.300(a) 
(2009) (service connection is prohibited for disability on 
the basis that the disability resulted from disease 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 
1998).

The only other evidence in support of the claim are 
statements from the Veteran to the effect that his claimed 
melanoma of the iris and laryngeal cancer is the result of 
exposure to carcinogens in service.  However, as a layperson, 
he is not competent to provide a probative opinion on a 
medical matter, such as the etiology of the claimed 
disorders. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the most probative evidence is 
against the claims, the claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for melanoma of the iris is 
denied. 

Entitlement to service connection for carcinoma of the 
larynx, is denied.


____________________________________________
DEREK R. BROWN


 Department of Veterans Affairs


